 

Exhibit 10.21

 



Confidential Information Package

No.: 20170406-CW-019

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of the 31th day
of May, 2017, by and between ARKADOS GROUP, INC., a Delaware corporation, with
headquarters located at 211 Warren Street, Suite 320, Newark, NJ 07103 (the
“Company”), and the undersigned with principal address set forth on the
Purchaser Signature and Subscription Page hereto (the “Purchaser”).

 

WHEREAS:

 

A.  The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the Regulation S or Regulation D exemption from securities
registration afforded by the rules and regulations as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), or under Section 4(a)(2) of the 1933 Act;

 

B.   The Purchaser is the holder of that certain Promissory Note issued by the
Company to Purchaser on March 17, 2017 in the principal amount of $100,000, as
amended on April 20, 2017 (the “Note”), of which approximately $101,932 of
principal and interest remains outstanding (calculated as of May 12, 2017);

 

C.   The Company desires to issue to the Purchaser Offered Units (as defined
below) in exchange for the settlement, cancellation and termination of all
obligations and rights under the Note, including the payment of any penalties
and interest and obligations of the Company, accrued and owing under the Note
(collectively, the “Note Obligations”) and a release of all claims related
thereto by the Purchaser, as provided herein.

 

D.  As full and complete settlement of all Note Obligations and in consideration
for the fulfillment of the covenants and promises set forth herein, the Company
agrees to issue to the Purchaser, upon the terms and conditions set forth in
this Agreement, such number of shares of common stock, par value $0.0001 of the
Company (the “Common Stock”), set forth on the Purchaser Signature and
Subscription Page, as well as a warrant to acquire such equal number of shares
of common stock at an exercise price of $0.60 per share (the “Warrant” and the
shares of Common Stock issuable upon exercise of the Warrant, collectively, the
“Warrant Shares”). Such shares of Common Stock together with the Warrant Shares
shall be referred to hereinafter as the “Offered Units”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           Closing.

 

a.   Settlement Issuance. As full and complete settlement of all Note
Obligations and in consideration for the fulfillment of the covenants and
promises set forth herein, the Company agrees to issue to the Purchaser on the
Closing Date (as defined below) the Offered Units (the “Settlement Issuance”).
Upon the issuance to the Purchaser of the Offered Units, all Note Obligations
shall be deemed fully satisfied and paid in full and the shall terminate
immediately thereon. The Purchaser expressly acknowledges and agrees that the
Settlement Issuance (a) is the result of good faith negotiations conducted by
and between the parties; (b) resolves all claims by the Purchaser relating to
the Note Obligations; and (c) constitutes fair and reasonable consideration for
the general release of claims set forth below. The Purchaser shall be solely
responsible for any federal, state and local taxes due on the Settlement
Issuance, and specifically agrees to indemnify and hold the Company harmless for
any claims involving federal, state or local taxes resulting from such
responsibility.

 

 

 



 

b.  Closing. Subject to the satisfaction (or written waiver) of the conditions
thereto set forth in Section 5 and Section 6 below, the date and time of the
issuance of the Offered Units pursuant to this Agreement (the “Closing Date”)
shall be 5:00 p.m., Eastern Daylight Time on or about May 31, 2017, or such
other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on the Closing Date at such location
as may be agreed to by the parties. On the Closing Date, the Company shall
deliver instructions to its transfer agent to issue the Common Stock to
Purchaser and shall likewise promptly issue the Warrants accompanying such
purchased Common Stock to Purchaser. On or prior to the Closing Date, the
Purchaser shall deliver to the Company the original Note for cancellation by the
Company; provided, however, the Purchaser hereby acknowledges and agrees that
the cancellation, release and extinguishment of the Note shall be effective upon
the Closing regardless of whether such original Note is delivered to and
cancelled by the Company.

 

c.   General Release and Waiver.

 

(i)          Except as expressly set forth in this Agreement, for and in
consideration of the mutual covenants set forth herein, which are hereby
excluded from and survive this general release and waiver, the Purchaser, on his
own behalf, and on behalf of his respective grantees, agents, spouses, children,
beneficiaries, successors, attorneys, heirs, devisees, trustees, assigns,
attorneys, entities in which the Purchaser has an interest, and any other person
claiming through or on behalf of him (collectively, the “Releasing Parties”),
hereby fully, irrevocably and unconditionally releases, acquits, and discharges
the Company and each of its direct or indirect parents, wholly or majority-
owned subsidiaries, affiliated and related entities, predecessors, successors
and assigns, partners, privities, and any of its present and former directors,
officers, employees, shareholders, partners, agents, alter egos,
representatives, attorneys, accountants, insurers, receivers, heirs, executors,
administrators, conservators, and all persons acting by, through, under or in
concert with it, or any of them (collectively “Released Parties”) from all
manner of actions, causes of action, complaints, claims, demands, liens, suits,
obligations, controversies, contracts, agreements, promises, charges, penalties,
losses, debts, costs, attorneys’ fees, expenses, damages, judgments, orders, and
liabilities of whatever kind, whether in law or in equity, now known or unknown,
suspected or unsuspected, fixed or contingent, and whether or not concealed,
latent or hidden, which have existed or may have existed, or which do exist or
which hereafter can, shall, or may exist, whether contractual, common law,
statutory, federal, state, or otherwise, which the Purchaser or any of the
Releasing Parties have or could have against the Company or the Released Parties
relating to the Note or the Note Obligations (collectively, the “Released
Claims”). The Purchaser and the Releasing Parties hereby acknowledge and agree
that, except as expressly set forth in this Agreement, the Released Parties have
no other liabilities or obligations, of any kind or nature, owed to the
Releasing Parties, in connection with or relating to the Released Claims or
otherwise.

 

2 

 





 

(ii)          The Purchaser, on behalf of himself, as well as the Releasing
Parties, expressly acknowledges that the releases provided in this Agreement are
intended to include in their effect, without limitation, any and all claims,
complaints, charges or suits, including those claims, complaints, charges or
suits which he does not know or suspect to exist in his favor at the time of
execution hereof, which if known or suspected, could materially affect his
decision to execute this Agreement. This Agreement contemplates the
extinguishment of any such claims, complaints, charges or suits and the
Purchaser hereby expressly and knowingly waives and relinquishes any and all
rights that he has or might have relating to the Released Claims under
California Civil Code §1542 (and under other statutes or common law principles
of similar effect) which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Purchaser acknowledges that he may hereafter discover facts different from,
or in addition to, those which he now believes to be true with respect to the
Released Claims above. On his own behalf and on behalf of the Releasing Parties,
the Purchaser agrees that the foregoing release and waiver shall be and remain
effective in all respects notwithstanding such different or additional facts or
discovery thereof, and that this Agreement contemplates the extinguishment of
all such Released Claims. By executing this Agreement, the Purchaser
acknowledges the following: (a) he is represented by counsel; (b) he has read
and fully understands the provisions of California Civil Code §1542; and (c) he
has been specifically advised by his counsel of the consequences of the above
waiver and this Agreement generally. The Purchaser acknowledges and agrees that
this waiver is an essential and material term of this release and the settlement
that underlies it and that without such waiver the Agreement would not have been
accepted.

 

2.       Purchaser’s Representations and Warranties. The Purchaser represents
and warrants to the Company, as of the Closing, that:

 

a.   Investment Purpose. The Purchaser is purchasing the Offered Units for its
own account and not with a present view towards the public sale or distribution
thereof, except pursuant to sales registered or exempted from registration under
the 1933 Act.

 

3 

 

 

b.   Accredited Investor Status. The Purchaser (i) an “accredited investor” as
that term is defined in Rule 501 of the General Rules and Regulations under the
1933 Act by reason of Rule 501(a)(3) (an “Accredited Investor”), (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) able to afford the entire loss of its investment in the Offered Units.

 

c.   Reliance on Exemptions. The Purchaser understands that the Offered Units
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Offered Units.

 

d.   Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Offered Units which
have been requested by the Purchaser. Without limiting the generality of the
foregoing, Buyer has also had the opportunity to obtain and to review the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended May
31, 2016, and most recent Quarterly Report on Form 10-Q for the quarter ended
February 28, 2017 (collectively, the “SEC Documents”). The Purchaser and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and to promptly receive answers to those questions. Notwithstanding the
foregoing, the Company has not disclosed to the Purchaser any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Purchaser, or unless Purchaser enters into a non-disclosure agreement with the
Company agreeing to maintain the confidentiality of the such information.
Neither such inquiries nor any other due diligence investigation conducted by
Purchaser or any of its advisors or representatives shall modify, amend or
affect Purchaser’s right to rely on the Company’s representations and warranties
contained in Section 3 below. The Purchaser understands that its investment in
the Offered Units involves a significant degree of risk.

 

e.   Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the purchase or sale of
the Offered Units.





 

4 

 

 

f.    Transfer or Re-sale. The Purchaser understands that (i) the sale or
re-sale of the Offered Units has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the Offered Units may not
be transferred unless (a) the Offered Units are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Purchaser shall have
delivered to the Company, at the cost of the Purchaser, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Offered Units to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be reasonably acceptable to the Company, (c)
the Offered Units are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the
Purchaser who agrees to sell or otherwise transfer the Offered Units only in
accordance with this Section 2(g) and who is an Accredited Investor, (d) the
Offered Units are sold pursuant to Rule 144, or (e) the Offered Units are sold
pursuant to Regulation S under the 1933 Act (or a successor rule) (“Regulation
S”), and the Purchaser shall have delivered to the Company, at the cost of the
Purchaser, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be reasonably acceptable to the Company; (ii) any sale of such Offered Units
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Offered Units under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register
such Offered Units under the 1933 Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder (in each case).

 

g.   Legends. The Purchaser understands that the Offered Units may only be sold
pursuant to Rule 144, or Regulation S without any restriction as to the number
of securities as of a particular date that can then be immediately sold and the
shares of Common Stock and the Warrant Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT THAT IS THEN APPLICABLE
TO THE SECURITIES, AS TO WHICH A PRIOR OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER OR TRANSFER AGENT MAY BE REQUIRED.”

 

5 

 

 

The legend set forth above shall be removed, and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be reasonably acceptable to the Company so that
the sale or transfer is effected.

 

h.   Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Purchaser, and this Agreement constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms.

 

i.    Investment Risk. Purchaser understands that Purchaser’s investment in the
Offered Units constitutes a high risk investment, and involves a high degree of
risk, including the risk of loss of the Purchaser’s entire investment.

 

j.    Residency. The state in which any offer to sell securities hereunder was
made to or accepted by the Purchaser is the state shown as the Purchaser’s
address contained herein, and Purchaser is a resident of such state only.

 

6 

 

 

3.      Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser, except as set forth in the Disclosure Schedule
delivered herewith, which disclosures are in incorporated herein by reference,
that:

 

a.   Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of Delaware,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. Each of the Subsidiaries (as defined
below), if any, of the Company is a corporation or other form of business entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction or organization, with full power and authority (corporate and
other) to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted. The
Company and each of its Subsidiaries is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect. “Material Adverse
Effect” means any material adverse effect on the business, operations, assets or
financial condition of the Company or its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith. “Subsidiaries” means any
corporation or other organization, whether incorporated or unincorporated, in
which the Company owns, directly or indirectly, any equity or other ownership
interest.

 

b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, and to consummate the
transactions contemplated hereby and thereby and to issue the Offered Units, in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement, the Offered Units by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Offered Units) have been duly authorized by the Company’s Board
of Directors, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Offered Units, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.

 



7 

 

 

c. Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of: (i) 600,000,000 shares of Common Stock, $0.0001 par value
per share and (ii) 5,000,000 shares of Preferred Stock, $0.0001 par value per
share, of which no shares are issued and outstanding. All of such outstanding
shares of capital  stock are, or upon issuance will be, duly authorized, validly
issued, fully paid and non-assessable. No shares of capital stock of the Company
are subject to preemptive rights or any other similar rights of the shareholders
of the Company or any liens or encumbrances imposed through the actions or
failure to act of the Company. As of the effective date of this Agreement,
except for those disclosed in the Company’s filed reports with the SEC and
options that may be issued to executives of the Company (i) there are no other
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or, with the exception of pending obligations to
issue incentive options to executive officers of the Company pursuant to
employment contracts, no arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries that are not mentioned here, (ii)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the 1933 Act and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Offered Units that are not contained here. The Company has made available to
the Purchaser true and correct copies of the Company’s Certificate of
Incorporation as in effect on the date hereof (“Certificate of Incorporation”),
and the Company’s By-laws, as in effect on the date hereof (the “By-laws”).

 

d. Issuance of Shares. The Common Stock is duly authorized and will be validly
issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof.

 

e. No Conflicts. The execution, delivery and performance of this Agreement, the
Offered Units by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect). There
are no required consents, authorizations or orders of, or filings or
registrations with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement, to
issue the Offered Units. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.

 

8 

 



 

f. SEC Documents; Financial Statements. The Company is subject to the reporting
requirements of the 1934 Act. The Company is current on its reporting
obligations with the SEC pursuant to the Securities Exchange Act of 1934, as
amended (the “1934 Act”). As of their respective dates, any reports filed within
the last fiscal year, as amended, complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of such
reports, as amended, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

g. Absence of Certain Changes. Since February 28, 2017, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no Material Adverse Effect on the Company or any of its Subsidiaries.

 

h. Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their officers or directors in their capacity as such,
that could have a Material Adverse Effect.

 

i. Patents, Copyrights, etc. The Company and each of its Subsidiaries owns or
possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future); there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future).

 

9 

 

 



j. Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim. The Company has not executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, state or local tax. None of the Company’s tax returns is presently
being audited by any taxing authority, nor is the Company subject to any tax
investigation by any governmental agency.

 

k. Certain Transactions. Except for arm’s length transactions pursuant to which
the Company or any of its Subsidiaries makes payments in the ordinary course of
business upon terms no less favorable than the Company or any of its
Subsidiaries could obtain from third parties and other than the grant of stock
options to officers of the Company, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

l. Disclosure. There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the SEC
Documents) that has not been disclosed in writing to the Purchaser that would
reasonably be expected to have a Material Adverse Effect.

 

m. Acknowledgment Regarding Purchase of Securities. The Company acknowledges and
agrees that the Purchaser is acting solely in the capacity of arm’s length
purchaser with respect to this Agreement and the transactions contemplated
hereby. The Company further acknowledges that the Purchaser is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and any
statement made by the Purchaser or any of its respective representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to the
Purchaser’s purchase of the Offered Units. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.

 

10 

 



 

n. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Offered Units to the Purchaser. The issuance of the Offered
Units to the Purchaser will not be integrated with any other issuance of the
Company’s securities (past, current or future) for purposes of any shareholder
approval provisions applicable to the Company or its securities.

 

o. No Brokers. The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 

p. Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since February 28, 2017, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

q. Environmental Matters. The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse Effect. For
purposes of the foregoing:

 

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.

 

11 

 

  

“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

 

r. Title to Property. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects or such as would not have a Material Adverse Effect. Any real property
and facilities held under lease by the Company and its Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as
would not have a Material Adverse Effect.

 

s. Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

 

t. Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient, in the judgment of the Company’s board of
directors, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

u. Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

12 

 

 



v. No Investment Company. The Company is not, and upon the issuance and sale of
the Offered Units as contemplated by this Agreement will not be an “investment
company” required to be registered under the Investment Company Act of 1940 (an
“Investment Company”).

  

4.      COVENANTS.

 

a. Best Efforts. The parties shall use their reasonable best efforts to satisfy
timely each of the conditions described in Section 5 and 6 of this Agreement.

 

b. Form D; Blue Sky Laws. Unless it believes it is exempt from any such filings,
the Company agrees to file a Form D with respect to the Offered Units as
required under Regulation D and to provide a copy thereof to the Purchaser
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Offered Units for sale to the Purchaser at the applicable closing
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Purchaser on or
prior to the Closing Date.

 

c. Use of Proceeds. The Company shall use the proceeds for general working
capital purposes, including legal and accounting expenses related to SEC
filings.

 

d. Listing. The Company will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules to maintain
listing on the pink sheets or any equivalent replacement exchange, as
applicable.

 

e. No Integration. The Company shall not knowingly make any offers or sales of
any security (other than the Offered Units) under circumstances that would
require registration of the securities being offered or sold hereunder under the
1933 Act or cause the offering of the securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

5.      REGISTRATION RIGHTS.

 

a. As promptly as possible, and in any event on or prior to the date that is
seventy four (74) days after the Closing Date (the “Initial Filing Date”), the
Company shall prepare and file with the SEC a Registration Statement covering
the resale of all of the Common Stock and the Warrant Shares issued or issuable
pursuant to the Transaction Documents (collectively, the “Registrable
Securities”), without taking into account any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the 1933 Act and
the 1934 Act) and shall contain (except if otherwise requested by the SEC) the
“Plan of Distribution” in substantially the form attached hereto as Annex B. To
the extent the staff of the SEC does not permit all of the Registrable
Securities to be registered on the initial Registration Statement filed pursuant
to this Section 5(a) (the “Initial Registration Statement”), the Company shall
file additional Registration Statements (each an “Additional Registration
Statement”), as promptly as possible, and in any event on or prior to the
Additional Filing Date, successively trying to register on each such Additional
Registration Statement the maximum number of remaining Registrable Securities
until all of the Registrable Securities have been registered with the SEC.

 

13 

 

 

b. The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the applicable
Required Effectiveness Date, and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the 1933 Act
until the earlier of the date that all Registrable Securities covered by such
Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144 (including, without limitation, the
requirement to be in compliance with Rule 144(c)(1)) (the “Effectiveness
Period”); provided that, upon notification by the SEC that a Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Company shall request acceleration of such Registration Statement
within three (3) Trading Days after receipt of such notice and request that it
becomes effective on 4:00 p.m. New York City time on the Effective Dave and file
a prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date.

 

c. The Company shall notify the Purchasers in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that a
Registration Statement has been declared effective.

 

d. Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Purchaser an amount in cash, as liquidated
damages and not as a penalty, equal to one percent (1.0%) of the aggregate
Purchase Price of the Registrable Securities then held by the Purchaser;
provided, however, that the total amount of payments pursuant to this Section
5(d) shall not exceed, when aggregated with all such payments paid to all
Purchasers, ten percent (10%) of the aggregate Purchase Price hereunder. The
payments to which a Purchaser shall be entitled pursuant to this Section 5(d)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall apply on a pro-rated basis for any portion of a month
prior to the cure of an Event. All pro-rated calculations made pursuant to this
paragraph shall be based upon the actual number of days in such pro-rated month.
Each of the following shall constitute an “Event”:

 

14 

 

 

(i) a Registration Statement is not filed on or prior to its Filing Date or is
not declared effective on or prior to its Required Effectiveness Date or does
not register all Registrable Securities; provided that if the SEC, by written or
oral comment or otherwise, limits the Company’s ability to request
effectiveness, or prohibits the effectiveness of, a Registration Statement with
respect to any or all the Registrable Securities pursuant to Rule 415, it shall
not be a breach or default by the Company under this Agreement and shall not be
deemed a failure by the Company to use reasonable best efforts;

 

(ii) except as provided for in Section 5(e) (the “Excluded Events”), after the
Effective Date of a Registration Statement, a Purchaser is not permitted to sell
Registrable Securities under the Registration Statement (or a subsequent
Registration Statement filed in replacement thereof) for any reason (other than
the fault of such Purchaser) for five (5) or more Trading Days (whether or not
consecutive);

 

(iii) except as a result of the Excluded Events, the Common Stock is not listed
or quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period; and

 

(iv) at any time during the period commencing from the six (6) month anniversary
of the Closing Date and ending at the termination of the Effectiveness Period,
if a Registration Statement is not available for the resale of all of the
Registrable Securities and the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c); provided, that Event
Payments on the Registrable Securities may not accrue under more than one of the
foregoing clauses (i), (ii), (iii) and (iv), at any one time; and provided
further, that (1) upon the filing of the Registration Statement as required
hereunder (in the case of Section 5(d)(i)), (2) upon the effectiveness of a
Registration Statement as required hereunder (in the case of Section 5(d)(ii)),
(3) upon the resumed trading of the Common Stock (in the case of
Section 5(d)(iii)), or (4) upon the resumption of a Purchasers ability to resell
the Registrable Securities under an effective Registration Statement or the
Company’s satisfaction of the current public information requirement under Rule
144(c) of the Securities Act (in the case of Section 5.1(d)(iv)), Event Payments
on the Registrable Securities as a result of such clause shall cease to accrue.
It is understood and agreed that, notwithstanding any provision to the contrary,
no Event Payments shall accrue on any Registrable Securities that are then
covered by, and may be sold under, an effective Registration Statement.

 

e. Notwithstanding anything in this Agreement to the contrary:

 

(i)       notwithstanding Section 5, the Company, upon written notice to the
Purchasers, shall be permitted to suspend the availability of a Registration
Statement covering the Registrable Securities for any bona fide reason
whatsoever for up to 15 consecutive days (the “Deferral Period”) in any 90-day
period without being obligated to pay liquidated damages; provided, that
Deferral Periods may not total more than 45 days in the aggregate in any
twelve-month period. The Company shall not be required to specify in the written
notice to the Purchasers the nature of the event giving rise to the Deferral
Period; and

 

15 

 



 

(ii)       the Company may, by written notice to the Purchasers, suspend sales
under a Registration Statement after the Effective Date thereof and/or require
that the Purchasers immediately cease the sale of shares of Common Stock
pursuant thereto and/or defer the filing of any subsequent Registration
Statement if the Company is engaged in a material merger, acquisition or sale
and the Board of Directors determines in good faith, by appropriate resolutions,
that, as a result of such activity, (A) it would be materially detrimental to
the Company (other than as relating solely to the price of the Common Stock) to
maintain a Registration Statement at such time or (B) it is in the best
interests of the Company to suspend sales under such registration at such time.
Upon receipt of such notice, each Purchaser shall immediately discontinue any
sales of Registrable Securities pursuant to such registration until such
Purchaser is advised in writing by the Company that the current Prospectus or
amended Prospectus, as applicable, may be used. In no event, however, shall this
right be exercised to suspend sales beyond the period during which (in the good
faith determination of the Company’s Board of Directors) the failure to require
such suspension would be materially detrimental to the Company. The Company’s
rights under this Section 5(e) may be exercised for a period of no more than 20
calendar days at a time and not more than three times in any twelve-month
period, without such suspension being considered as part of an Event Payment
determination. Immediately after the end of any suspension period under this
Section 5(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Purchasers to publicly resell
their Registrable Securities pursuant to such effective Registration Statement.

 

f. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(i)        Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish via email to those Purchasers who have supplied the Company
with email addresses copies of all such documents proposed to be filed (or at
the request of one or more Purchasers, only certain sections thereof), which
documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Purchasers. The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Purchasers and the plan of distribution as
the Purchasers may reasonably and promptly propose no later than two Trading
Days after the Purchasers have been so furnished with copies of such documents
as aforesaid.

 



16 

 

 

(ii)       (A) Subject to Section 5(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (B) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and (C)
comply in all material respects with the provisions of the 1933 Act and the 1934
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Purchasers thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

(iii)      Notify the Purchasers as promptly as reasonably possible, and if
requested by the Purchasers, confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events: (i) the SEC notifies
the Company whether there will be a “review” of any Registration Statement; (ii)
any Registration Statement or any post-effective amendment is declared
effective; (iii) the SEC issues any stop order suspending the effectiveness of
any Registration Statement or initiates any Proceedings for that purpose; (iv)
the Company receives notice of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction,
or the initiation or threat of any Proceeding for such purpose; or (v) the
financial statements included in any Registration Statement become ineligible
for inclusion therein or any Registration Statement or Prospectus or other
document contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(iv)     Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(v)      If requested by a Purchaser, provide such Purchaser, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Purchaser (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

 

(vi)     Promptly deliver to each Purchaser, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Purchaser may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

 

17 

 





 

(vii)     (A) In the time and manner required by each Trading Market on which
the Common Stock is listed, prepare and file with such Trading Market an
additional shares listing application covering all of the Registrable
Securities; (B) take all steps necessary to cause such Registrable Securities to
be approved for listing on each such Trading Market as soon as possible
thereafter; (C) provide to each Purchaser evidence of such approval; and (D)
except as a result of the Excluded Events, during the Effectiveness Period,
maintain the listing of such Registrable Securities on each such Trading Market
or another Eligible Market.

 

(viii)   Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Purchasers in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided , however , that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

 

(ix)      Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Purchasers may reasonably
request.

 

(x)       Upon the occurrence of any event described in Sections 5(f)(iii), (iv)
or (v) , as promptly as reasonably possible, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading,





 

18 

 

 

(xi)    Cooperate with any reasonable due diligence investigation undertaken by
the Purchasers in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Purchaser material,
nonpublic information.

 

(xii)     Comply with all rules and regulations of the SEC applicable to the
registration of the Registrable Securities.

 

(xiii)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Purchaser or to make any Event Payments
set forth in Section 5(c) to such Purchaser that the intended method of
disposition of the Registrable Securities held by it (if different from the Plan
of Distribution set forth on Exhibit B hereto) as shall be reasonably required
to effect the registration of such Registrable Securities and shall complete and
execute such documents in connection with such registration as the Company may
reasonably request.

 

(xiv)    The Company shall comply with all applicable rules and regulations of
the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Purchasers in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

 

(xv)     Not identify any Purchaser as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market and any Purchaser being deemed an underwriter by the SEC
shall not relieve the Company of any obligations it has under this Agreement;
provided , however , that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Annex B in the Registration Statement. In addition, and
notwithstanding anything to the contrary contained herein, if the Company has
received a comment by the SEC requiring an Purchaser to be named as an
underwriter in the Registration Statement (which notwithstanding the reasonable
best efforts of the Company is not withdrawn by the SEC) and such Purchaser
elects in writing not to be named as a selling stockholder in the Registration
Statement, the Purchaser shall not be entitled to any Event Payments with
respect to such Registration Statement.

 

g. Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Section 5 of this Agreement by the
Company, including without limitation (i) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market, any required filing with the Financial Industry Regulatory
Authority by the  Agents (but not any Purchaser), and in connection with
applicable state securities or blue sky laws, (ii) printing expenses (including
without limitation expenses of printing certificates for Registrable
Securities), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, and (vi) all listing fees to be
paid by the Company to the Trading Market.

 

19 

 



 

h. Indemnification.

 

(i)        Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Purchaser (within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act) and the officers, directors,
partners, members, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all Losses,
as incurred, arising out of or relating to (A) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (B) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (C) any cause of action,
suit or claim brought or made against such Indemnified Party (as defined in
Section 5(h)(iii) below) by a third party (including for these purposes a
derivative action brought on behalf of the Company), arising out of or resulting
from (x) execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (y) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, or
(z) the status of Indemnified Party as holder of the Securities or (D) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except to the extent, but only to the extent, that (1) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Purchaser furnished in writing to the Company by such
Purchaser for use therein, or to the extent that such information relates to
such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved by such Purchaser
expressly for use in the Registration Statement, or (2) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to the Purchaser, and the Purchaser seeking indemnity hereunder
was advised in writing not to use the incorrect prospectus prior to the use
giving rise to Losses.

 

20 

 



 

(ii)       Indemnification by Purchasers. Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the 1933 Act and Section 20 of the 1934 Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Purchaser in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Purchaser furnished to the Company by such Purchaser in writing expressly for
use therein, or to the extent that such information relates to such Purchaser or
such Purchaser’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved by such Purchaser expressly for use in the
Registration Statement (it being understood that the Plan of Distribution set
forth on Annex B constitutes information reviewed and expressly approved by such
Purchaser in writing expressly for use in the Registration Statement), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
In no event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(iii)      Conduct of Indemnification Proceedings.

 

(A) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

21 

 

 

(B) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (2) the Indemnifying Party shall have failed within 45
days of receiving notification of a Proceeding from an Indemnified Party to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

(C) All reasonable fees and documented expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder.

 



22 

 



 

(iv) Contribution. If a claim for indemnification under Section 5(h)(i) or (ii)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(h)(iii), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms. The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 5(h)(iv) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this Section
5(h)(iv), no Purchaser shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Purchaser from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(v) Additional Liability. The indemnity and contribution agreements contained in
this Section 5 are in addition to any liability that the Indemnifying Parties
may have to the Indemnified Parties.

 

i.      Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Purchaser further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 5.2(f)(iii), (iv) or (v), such Purchaser will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Purchaser is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in Section 5 and elsewhere in this Agreement is
predicated upon the Company’s reliance that the Purchaser will comply with the
provisions of this subsection.

 

j.       Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms have the meanings indicated:

 

23 

 

 

“Additional Filing Date” means the later of (i) the date sixty (60) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold and (ii) the date six (6)
months from the Effective Date of the immediately preceding Registration
Statement, or, if such date is not a Business Day, the next date that is a
Business Day. 

 

“Additional Registration Statement” has the meaning set forth in Section 5(a).

 

“Additional Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) sixty (60) days after the Additional Filing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the Additional
Registration Statement will not become subject to review and the Company fails
to request to accelerate the effectiveness of the Registration Statement, or
(ii) if the Additional Registration Statement becomes subject to review by the
SEC, one hundred and twenty (120) days after the Additional Filing Date, or, if
such date is not a Business Day, the next date that is a Business Day.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

“Effectiveness Period” has the meaning set forth in Section 5(b).

 

“Eligible Market” means any of the following markets or exchanges on which the
shares of Common Stock are listed or quoted for trading on the date in question:
the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ Global Select
Market, The NASDAQ Capital Market, the New York Stock Exchange, NYSE Arca, the
NYSE MKT, or the OTCQX Marketplace or the OTCQB ad OTC Pink quotation systems
operated by OTC Markets Group Inc. (or any successor to any of the foregoing).

 

“Event” has the meaning set forth in Section 5(d).

 

“Event Payments” has the meaning set forth in Section 5(d).

  

“Excluded Events” has the meaning set forth in Section 5(d)(ii).

 

24 

 

 

“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.





 

“Indemnified Party” has the meaning set forth in Section 5(h)(iii)(A).

  

“Indemnifying Party” has the meaning set forth in Section 5(h)(iii)(A).

 

“Initial Filing Date” has the meaning set forth in Section 5(a). 

  

“Initial Registration Statement” has the meaning set forth in Section 5(a).

 

“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to a full review by
the SEC, (a) ninety (90) days after the Closing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the Registration
Statement will not become subject to review and the Company fails to request to
accelerate the effectiveness of the Registration Statement, or (ii) if the
Registration Statement becomes subject to a full review by the SEC, one hundred
and twenty (120) days after the Closing Date, or, if such date is not a Business
Day, the next date that is a Business Day.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation reasonable attorneys’ fees.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1934 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

25 

 

 

“Registrable Securities” has the meaning set forth in Section 5(a).

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Securities” means, collectively, the Common Stock, the Warrants and the Warrant
Shares issued to the Purchasers pursuant to this Agreement.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.

 

“Trading Market” means any Eligible Market, or any national securities exchange,
market or trading or quotation facility on which the Common Stock is then listed
or quoted.

 

“Transaction Documents” means this Agreement, the schedules, exhibits and
annexes attached hereto, and the Warrants.

6.

7.     Conditions to the Company’s Obligation to Sell. The obligation of the
Company hereunder to issue the Offered Units to the Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

a.     The Purchaser shall have executed this Agreement and delivered the same
to the Company.

 

26 

 

 

b.     The Purchaser shall have delivered the original Note in accordance with
Section 1(b) above.

 

c.     The representations and warranties of the Purchaser shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date), and the Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing Date.

 

d.     No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

8.     Conditions to The Purchaser’s Obligation to Purchase. The obligations of
the Purchaser hereunder are subject to the satisfaction, at or before the
Closing Date of each of the following conditions, provided that these conditions
are for the Purchaser’s sole benefit and may be waived by the Purchaser at any
time in its sole discretion:

 

a.     The Company shall have executed this Agreement and delivered the same to
the Purchaser.

 

b.     The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date), and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. The Purchaser shall have
received a certificate or certificates, executed by the chief executive officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Purchaser including,
but not limited to certificates with respect to the Company’s Certificate of
Incorporation, By-laws and Board of Directors’ resolutions relating to the
transactions contemplated hereby.

 

c.     No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

d.     No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the 1934 Act reporting status of the Company or the failure of the Company to be
timely in its 1934 Act reporting obligations.

 



27 

 

 

9.     Miscellaneous.

 

a.     Replacement of Securities. If any certificate or instrument evidencing
any securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The holder/applicant(s) for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities.

 

b.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state.
The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The Company and Purchaser waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

c.     Counterparts. This Agreement may be executed by facsimile and in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.

 

d.     Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

28 

 

 

e.     Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

f.     Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the majority in interest of the Purchaser.

 

g.     Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) hand delivered, (ii) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable national courier service with charges prepaid, or (iv)
transmitted by facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice
or other communication required or permitted to be given hereunder shall be
deemed effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company, to:
Arkados Group, Inc.
Attn: Terrence DeFranco

211 Warren Street, Suite 320

Newark, NJ 07103

 

With a copy by fax only to (which copy shall not constitute notice):

 

LKP Global Law, LLP

1901 Avenue of the Stars

Los Angeles, CA 90087

Attn: Kevin Leung

 

29 

 

 

If to the Purchaser:

To the address first set forth in the Purchaser Signature and Subscription Page
of this Agreement.

 

Each party shall provide notice (in accordance with the requirements of this
provision) to the other party of any change in address.

 

h.     Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor the Purchaser shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.

 

i.      Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

j.      Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Purchaser. The Company agrees to indemnify and hold harmless the
Purchaser and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

k.     Publicity. The Company shall have the right to make, without prior
approval, any SEC, OTC or FINRA filings, or any other public statements with
respect to the transactions contemplated hereby as is required by applicable law
and regulations.

 

l.      Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

m.    No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 



30 

 

 

n.     Remedies. Each of the parties acknowledges that a breach by it of its
obligations hereunder will cause immediate and irreparable harm to the other
party by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, each party acknowledges that the remedy at law for a breach
of its obligations under this Agreement will be inadequate and agrees, in the
event of a breach or threatened breach by a party of the provisions of this
Agreement, that the other party shall be entitled, in addition to all other
available remedies at law or in equity, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK SIGNATURE PAGES FOLLOW]

 

31 

 

 

COMPANY SIGNATURE PAGE

TO ARKADOS SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first written
above.

 

COMPANY:

ARKADOS GROUP, INC.

 

By: /s/ Terrence DeFanco     Terrence DeFranco     President and Chief Executive
Officer  



 

[PURCHASER SIGNATURE AND SUBSCRIPTION PAGE TO FOLLOW]

 

32 

 

 

PURCHASER SIGNATURE AND SUBSCRIPTION PAGE TO ARKADOS SECURITIES PURCHASE
AGREEMENT

 

IN WITNESS WHEREOF, each of the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Instructions: Please complete Section 1 through Section 4 below.

 

PURCHASER:

 

Section 1

INVESTOR INFORMATION AND SUBSCRIPTION:

(choose one alternative by placing “X” in box):

 

☐ (if entity):

 

Entity Name:   (must be exact legal name)



 



By:       (Signature)  

 

Name(Printed):    

 

Title:    



 

Entity Taxpayer Identification Number:    



 

Email Address of Authorized contact:    

 



☐  (if individual): ☐  (if joint ownership with individual named):

 



By:     By:       (Signature)     (Signature)

 

Name(Printed):     Name(Printed):    

 

SSN:     SSN:    

 

33 

 

 

Section 2:

ADDRESS, FACSIMILE, EMAIL FOR NOTICE (SECTION 7(G)) TO PURCHASER:



     

 

Section 3:

ADDRESS FOR DELIVERY OF SECURITIES TO PURCHASER (if different from Section 2
above):



     

 

Section 4:

AGGREGATE SUBSCRIPTION AMOUNT:

 

Aggregate Number of Shares Purchased: [169,886]

 

Consideration:   Cancellation of all indebtedness under the Note, full
settlement of all Note Obligations, and termination of the Note, as set forth in
Section 1 of the Agreement

 

34 

 

 

PURCHASER SIGNATURE AND SUBSCRIPTION PAGE
TO ARKADOS SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, each of the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Instructions: Please complete Section 1 through Section 4 below.

 

PURCHASER:

 

Section 1

INVESTOR INFORMATION AND SUBSCRIPTION:

(choose one alternative by placing “X” in box):

 

☐ (if entity):

 

Entity Name:   (must be exact legal name)

 



By:       (Signature)  

 



Name(Printed):    

 

Title:    



 

Entity Taxpayer Identification Number:    



 

Email Address of Authorized contact:    

 



☑  (if individual): ☐  (if joint ownership with individual named):

 



   (Signature)   By:             (Signature)

 

Name(Printed):     Name(Printed):                  

 

SSN:     SSN:    

 

19 

 

 

Section 2:

ADDRESS, FACSIMILE, EMAIL FOR NOTICE (SECTION 7(G)) TO PURCHASER:

   

 

Section 3:

ADDRESS FOR DELIVERY OF SECURITIES TO PURCHASER (if different from Section 2
above):



     

 

Section 4:

AGGREGATE SUBSCRIPTION AMOUNT:



 



Aggregate Number of Shares Purchased: [169,886

 

Consideration:   Cancellation of all indebtedness under the Note, full
settlement of all Note Obligations, and termination of the Note, as set forth in
Section 1 of the Agreement

 



 

 